June 10, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
               ADVANCED PERSONAL CARE, LLC, Appellant

NO. 14-13-00251-CV                          V.

    JACQUELYN CHURCHILL, EVERETT CHURCHILL AND JED, INC.,
                           Appellees
               ________________________________

       This cause, an appeal from the judgment signed January 23, 2013 in favor of
appellees Jacquelyn Churchill, Everett Churchill, and JED, Inc., was heard on the
transcript of the record. We have inspected the record and find error in the
judgment. We therefore order the judgment of the court below REVERSED and
REMAND the cause for proceedings in accordance with the court’s opinion.

       We further order that all costs incurred by reason of this appeal be paid
jointly and severally by appellees, Jacquelyn Churchill, Everett Churchill, and
JED, Inc.

      We further order this decision certified below for observance.